Citation Nr: 1001357	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
January 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claim.

In June 2008, the Board remanded the case for further 
development to include a new VA aid and attendance 
examination for the Veteran, which was conducted in September 
2008 with a March 2009 addendum.  Therefore, the Board finds 
that the remand directives have been completed, and, as such 
a new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that the Veteran 
asserted in an October 2009 statement that VA had not 
addressed the issue of bilateral loss of use of both legs, 
contending that he had loss of use of the left with some on 
the right leg with bilateral foot drop.  He also contended 
that he had loss of use of both hands, in addition to loss of 
use of bowel and bladder.  Since it does not appear from the 
documents assembled for the Board's review that these claims 
were addressed below, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran is service-connected for lumbosacral strain 
(evaluated as 60 percent disabling); anxiety reaction 
(evaluated as 50 percent disabling); diabetes mellitus, type 
II (evaluated as 20 percent disabling); thrombophlebitis, 
left lower extremity (evaluated as 20 percent disabling); 
thrombophlebitis, right lower extremity (evaluated as 30 
percent disabling); prostatitis (evaluated as 10 percent 
disabling); abdominal scar residuals, left flank scar 
residuals of shell fragment wounds ,and right thigh scar 
residuals of a gunshot wound (all of which are evaluated as 
noncompensable (zero percent)).  He is also in receipt of a 
total rating based upon individual unemployability (TDIU) due 
to his service-connected disabilities.

2.  The competent medical and other evidence of record 
reflects the Veteran's service-connected disabilities render 
him so helpless as to be in need of regular aid and 
attendance of another person.
CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.102, 3.350, 3.351, 3.352, 4.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and a duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that, for the reasons detailed 
below, it concludes that the Veteran is entitled to special 
monthly compensation based on the need for aid and 
attendance; i.e., the decision of this case is fully 
favorable to the Veteran.  Therefore, any deficiency 
regarding the duties to assist and notify has been rendered 
moot.  Consequently, no further discussion of the VCAA with 
respect to these claims is warranted.

The Veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the Veteran is helpless or so 
nearly helpless that he requires the regular aid and 
attendance of another person.  38 C.F.R. § 3.350.

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  The term bedridden actually 
requires that the claimant remain in bed.  The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not constant need.  Determinations that the 
Veteran is so helpless as to need regular aid and attendance 
will not be based solely upon an opinion that the Veteran's 
condition requires the Veteran to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to 
perform one of the enumerated disabling conditions, but the 
Veteran's condition does not have to present all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222 (1996).

A Veteran may receive additional compensation based upon 
being housebound if he has a disability rated as permanent 
and total (but not including total rating based upon 
unemployability under 38 C.F.R. § 4.17) and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for special monthly compensation at the aid and attendance 
rate.  38 U.S.C.A. §§ 1114(s); 1521(e); 38 C.F.R. § 3.351(d).

A Veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. 
§ 3.351(d)(2).

In this case, the Veteran is service-connected for 
lumbosacral strain (evaluated as 60 percent disabling); 
anxiety reaction (evaluated as 50 percent disabling); 
diabetes mellitus, type II (evaluated as 20 percent 
disabling); thrombophlebitis, left lower extremity (evaluated 
as 20 percent disabling); thrombophlebitis, right lower 
extremity (evaluated as 30 percent disabling); prostatitis 
(evaluated as 10 percent disabling); abdominal scar 
residuals, left flank scar residuals of shell fragment wounds 
,and right thigh scar residuals of a gunshot wound (all of 
which are evaluated as noncompensable).  He is also in 
receipt of a TDIU due to his service-connected disabilities.

The Veteran has submitted lay statements asserting he can no 
longer care for himself without the assistance of others.  
His spouse submitted two statements attesting that he cannot 
bathe or dress himself, feed himself, walk or take 
medications without her assistance.  His spouse also reported 
stated that he frequently loses his balance and was unable 
leave their home without her assistance. She also stated that 
she cannot leave him alone in the home.  The Veteran's 
sister-in-law also provided a statement asserting the same 
facts.

In this case, the Veteran was accorded VA medical 
examinations regarding his claim in August 2005 and September 
2008, with a March 2009 addendum, and a VA psychiatric 
examination in May 2009.  However, the Board previously 
determined in the June 2008 remand that the August 2005 VA 
examination was not adequate for rating purposes.  With 
respect to the May 2009 VA psychiatric examination, the Board 
finds that the September 2008 VA examination, accompanied by 
its March 2009 addendum, are sufficient for resolution of 
this case.

The September 2008 VA examination noted, in part, that the 
Veteran required an attendant reporting for this examination, 
specifically his wife and that his wife took care of him at 
home.  It was also noted that the Veteran was not permanently 
bedridden.  However, he was not capable of managing his 
benefit payments in his own best interests.  His problems 
included multiple health problems to include significant 
dizziness, memory impairment, falls sometimes 2+ times a day; 
and was wheelchair bound; and experienced chronic pain 
syndrome.  Further, it was noted that his wife currently had 
to do all cooking and house care; that she assisted him with 
dressing and bathing; that he was able to self-feed with some 
assistance but would sometimes spill food over the table or 
miss his mouth due to shakiness; he needed limited assistance 
with toilet skills; and his condition was getting to the 
point where his wife was having difficulty taking care of 
him.  Diagnoses from this examination were status-post 
surgery to lumbar spine, specifics not known to the examiner, 
chronic low back pain with bilateral weakness in lower 
extremities; atrial fibrillation; coronary artery disease, 
status-post coronary artery bypass graft with subjective 
history of coma following same; insulin-dependent diabetes 
mellitus with neuropathy bilateral lower extremities; chronic 
obstructive pulmonary disease with home nebulizer and home 
oxygen at bedtime; chronic anxiety syndrome; chronic pain 
syndrome; posttraumatic stress disorder; history of 
congestive heart failure; and significantly deconditioned 
physical status secondary to multiple medical problems.

The instructions for the March 2009 addendum noted that it 
was clear from the September 2008 VA examination that the 
Veteran was in need of the aid and attendance of another 
person.  However, it was not clear if it was his service-
connected disabilities alone that caused him to be in need of 
aid and attendance.  Therefore, clarification was requested.

In the March 2009 addendum, it was stated that the Veteran 
had chronic pain syndrome secondary to chronic low back pain; 
that he was narcotic dependent secondary to the same; and 
that this seemed to be the overwhelming problem list the 
Veteran experienced.  It was further noted that he had 
generalized anxiety disorder which was greatly exacerbated by 
the chronic pain syndrome, and it was felt this was why he 
had tremors.  Moreover, it was felt that these two conditions 
were the main reasons for his decondition status; and that 
these conditions were service-connected.  Therefore, it was 
found that the chronic pain syndrome, chronic narcotic use 
along with chronic severe anxiety were the main reasons for 
the Veteran requiring aid and attendance.

In denying the claim below, it was stated that the Veteran 
did not have a single 100 percent service-connected 
disability with additional service-connected disability or 
disabilities ratable at 60 percent.  However, as detailed 
above this criteria is only one basis for finding entitlement 
to special monthly compensation on the basis of being 
housebound.  38 U.S.C.A. §§ 1114(s); 1521(e); 38 C.F.R. § 
3.351(d).  It is not the exclusive means for awarding the 
benefit sought on appeal.  As detailed above, the findings of 
the September 2008 VA examination and March 2009 addendum 
indicate that the Veteran requires the regular aid and 
assistance of another person due solely to his service-
connected disabilities.  The lay statements submitted by and 
on behalf of the Veteran further support such a finding.

The Board also notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  In pertinent part, the 
benefit of the doubt doctrine requires resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant.  38 C.F.R. § 4.3

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran is unable to function in an 
appropriate manner without supervision and assistance and is 
therefore in need of the regular aid and attendance of 
another person due to his service-connected disabilities. 
Accordingly, special monthly compensation based on the need 
for the regular aid and attendance of another person is 
warranted.


ORDER

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person is 
granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


